718 S.E.2d 404 (2011)
BOYCE & ISLEY, PLLC, et al
v.
COOPER, et al.
No. 598P02-4.
Supreme Court of North Carolina.
November 9, 2011.
G. Eugene Boyce, Raleigh, for Boyce, Eugene.
Jim W. Phillips, Jr., Alan W. Duncan, Greensboro, Charles E. Coble, Raleigh, for Cooper, et al.
Philip R. Isley, Raleigh, for Isley, Philip R.
Ronald C. Dilthey, Raleigh, for Boyce & Isley, PLLC.
Hugh Stevens, Raleigh, for North Carolina Press Foundation, Inc.
The following order has been entered on the motion filed on the 7th of June 2011 by NC Press Foundation, Inc. to File Amicus Curiae Brief:
"Motion Dismissed as Moot by order of the Court in conference, this the 9th of November 2011."
PARKER, C.J., TIMMONS-GOODSON, J. and HUDSON, J. recused.